DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments filled on 2/22/2021 to the claims have been entered and the action follows:

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: Per the applicants persuasive arguments and amendments all the rejections are withdrawn and the claims are allowed.  Furthermore, the claim is allowed because the prior art taken alone or in combination with fails to disclose or teach method for monitoring the motion of one or both eyes, that includes capturing over time a sequence of overlapping images of a subject’s face comprising at least one eye and the at least one eye corresponding non-eye region; identifying a plurality of keypoints in each image of the sequence of images; mapping corresponding keypoints in two or more images of the sequence of images; assigning the keypoints to the at least one eye and to the at least one eye corresponding non-eye region; calculating individual velocities of the corresponding keypoints in the at least one eye and the at least one eye corresponding non-eye region to obtain a distribution of velocities in the at least one eye and the at least one eye corresponding non-eye region; extracting at least one velocity measured for the at least one eye and at least one velocity measured for the at least one eye corresponding non-eye region; calculating the eye-in-head velocity for the at least one eye based upon the measured velocity for the at least one eye and the measured velocity for the at least one eye corresponding non-eye region subtracting the motion of the at least one eye corresponding non-eye region from the motion of the at least one eye: and calculating the eye-in-head position based upon the eye in head velocity, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663